Citation Nr: 0831880	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1963 to March 1964.  He also had periods of inactive duty for 
training and annual active duty for training from March 1964 
to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

A video hearing was held before the undersigned Veterans' Law 
Judge in August 2006.  There is no transcript of record.

In April 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the appellant a VA psychiatric examination.  In May 
2008, the appellant underwent a VA psychiatric examination.  
The action specified in the April 2007 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant's acquired psychiatric disorder was not caused 
or aggravated by an injury or disease incurred during active 
duty for training or by an injury incurred during inactive 
duty for training.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 101(21), (22), (24); 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d) (2007).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
performed by a member of the National Guard of any state.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training 
while weekend drills are inactive duty.  

VA's Office of General Counsel has defined "injury" as harm 
resulting from an external trauma, while "disease" is 
defined as some type of internal infection or degenerative 
process.  VAOPGCPREC 04-2002 (May 14, 2002).  

Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's service is not available.

The appellant enlisted in the Army National Guard in 1963.  
The appellant's August 1963 enlistment examination report and 
February 1964 separation examination report do not note any 
psychiatric disorders.  Nor did the appellant report 
experiencing the symptoms of such a disorder, including 
depression, excessive worry, or nervous trouble of any sort.  

However, on a December 1965 Report of Medical History, the 
appellant indicated that he suffered from depression or 
excessive worry.  The report contains a notation by the 
reviewing medical professional that the appellant "needs 
psychiatric evaluation."  

A December 1965 Report of Medical Examination does not note 
any psychiatric disorders, and the examiner concluded that 
"there is not enough evidence from the record to warrant 
even an attempt at providing a psychiatric diagnosis."

In an April 2004 letter, the appellant asserted that his 
mental health was fine until he had to report for inactive 
duty training two weekends a month, a commitment which the 
appellant alleged placed stress on himself, his family, and 
his employment.  He also reported that he worked in the motor 
pool and was suddenly removed from this assignment, making 
him more depressed.  The appellant asserted that he was then 
discharged from the National Guard in February 1966 without 
explanation.  

The appellant's service personnel records indicate that he 
was discharged for reasons of physical disqualification, but 
provide no additional explanation.  

The veteran's wife, "B.C.", also submitted a letter in 
April 2004 in which she stated that she observed at the time 
that the veteran was depressed because of his National Guard 
service.  

In a June 2004 letter, the appellant's primary care 
physician, "Dr. T.L.", reported that he had been treating 
the appellant for four years and that in December 2003 the 
appellant "had worsening symptoms of depressed mood, 
anhedonia, insomnia, and increased levels of frustration 
related to chronic pain from neck and back disease, as well 
as work related shoulder injury" which were treated with 
medication.  

A private psychiatrist, "Dr. B.B.", reported in an August 
2006 letter that the appellant was suffering from severe 
clinical depression.  While Dr. B.B. was unable to make a 
definitive determination regarding when the veteran first 
began to manifest symptoms of depression, he stated that it 
was more likely than not that the appellant's current 
depression could be traced back at least to 1965.  

In September 2006, Dr. T.L. submitted another letter on the 
appellant's behalf, concluding that the appellant's 
depression "more likely than not is related or at least 
first manifested with symptoms during and immediately after 
his military service.  He now has major depression, but has 
demonstrated difficulty with mood for as long as we have been 
acquainted."  

In May 2008, the appellant underwent a VA psychiatric 
examination.  The examiner diagnosed the appellant with major 
depression and concluded that it is more likely than not that 
the appellant's "current depression is a continuation of and 
a manifestation of depressive symptoms originally apparent 
while [the appellant] was in the [Army] National Guard."

Several medical professionals have concluded that the 
appellant currently suffers from major depression and that 
this acquired psychiatric disorder is at least as likely as 
not related to or first manifested during the appellant's 
military service.  The overwhelming evidence of record, 
however, including the appellant's own statements and service 
treatment records, shows that symptoms of the appellant's 
disability first manifested during the veteran's inactive 
duty for training, rather than his active duty for training.  

As the Board has discussed above, entitlement to service 
connection can only be established for any period of inactive 
duty training during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2007) (emphasis added).  

"Injury" has been defined as harm resulting from an 
external trauma.  VAOPGCPREC 04-2002 (May 14, 2002).  

The Board finds that the appellant's major depression cannot 
be considered an "injury" for VA compensation purposes.  
The veteran did not suffer from an isolated trauma, such as 
an accident or assault that damaged a specific body part.  
Indeed, it is difficult to point to any one factor that has 
caused the veteran's mental illness since he has continued to 
experience symptoms of depression long after his discharge 
from the military and it appears from Dr. B.B.'s August 2006 
letter that the veteran is presently overwhelmed by financial 
difficulties and suffers from poor health.  Rather, the 
veteran has for many years suffered from vaguely defined and 
subjective symptoms such as sadness, hopelessness, and lack 
of energy.  Thus, the veteran's depression more closely 
resembles a chronic disease than an injury.  But cf. 
VAOPGCPREC 08-2001 (February 26, 2001) (Holding that PTSD 
resulting from an in-service sexual assault could, unlike 
other mental illnesses such as schizophrenia and delusional 
disorder, be considered an "injury" since a diagnosis of 
PTSD requires experiencing a traumatic event).  

In this case, there is simply no such "injury", providing 
factual evidence against this claim.  Being away from the 
veteran's family for one weekend a month and two week a years 
can not be considered an "injury" for VA purposes.

Such a finding undermines all medical opinions that support 
this claim. 

Simply stated, the veteran takes the clear position that it 
was nonactive duty service that has caused his depression.  
In light of this contention, the veteran can only be service 
connected for an injury that occurs during this nonactive 
duty.  No "injury' occurred during nonactive duty, 
therefore, no medical opinion can provide a basis to grant 
this claim.  As a result, there is no basis for any medical 
opinion, VA or otherwise, to grant this claim.  On a factual 
basis this claim must be denied.         

Beyond the above, the Board must find that the medical 
opinions that support this claim are outweighed by the post-
service medical records, which clearly indicate a problem 
that began decades after service.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

Because the appellant's depression was not caused or 
aggravated by an injury or disease incurred during active 
duty for training or by an injury incurred during inactive 
duty for training, entitlement to service connection for an 
acquired psychiatric disorder is not warranted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The claimant must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
appellant in May 2004 that informed him of what evidence was 
required to substantiate his claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the appellant a letter explaining 
how VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

However, this March 2006 notice was not provided to the 
appellant prior to the initial rating decision on the claim 
by the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case in 
June 2008 after the notice was provided in March 2006.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service treatment records, VA treatment records, and private 
treatment records from Drs. T.L. and B.B.  The appellant was 
also afforded a VA examination in May 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


